Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION

	
Status of Claims
	Claims 47-64 are pending in the application. Claims1-46 were previously cancelled in a preliminary amendment filed August 11, 2021.   Thus, claims 47-64 have been examined as the subject matter of record.

Priority
     Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e), 119(a-d),  or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. This application, filed  02/11/2021 is a continuation of  US Application 16139764, filed 09/24/2018. US Application 16139764 is a continuation of US Application 15101202, filed 06/02/2016 and is a national stage entry of PCT/US14/68663 with an international filing date of 12/04/2014.  PCT/US14/68663 claims priority from US  Provisional Application 61911577, filed 12/04/2013.

Information Disclosure Statement
The two (2) information disclosure statement (IDS) submitted up to date were filed before the mailing date of the instant first action on the merits. The submissions thereof are in compliance with the provisions of 37 CFR 1.97. It is noted that the foreign references have only been considered to the extent that an English language abstract, translation or statement of relevance has been provided to the examiner. Accordingly, the information disclosure statements have been considered by the examiner, and signed and initialed copies thereof are enclosed herewith. 


Obviousness-Type Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
     I. Claims 47,50,58 and 62 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3,8,10, 11,13 and 14 of U.S. Patent No. 11,278,092 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by US Patent 11,278,092 (“092“).
Instant claim 47 is directed to a  plant, plant part, or seed that is coated or partially coated with a Methylobacterium- containing composition, wherein said composition comprises a carrier and a Methylobacterium fermentation product that is essentially free of contaminating microorganisms, wherein the Methylobacterium is NLS0017 (NRRL B-50931) or a variant thereof, and wherein said variant is obtained by selection from, mutagenesis and selection of, or genetic transformation of NLS0017 (NRRL B-50931).
Claims 1-3,8,10, 11,13 and 14 of U.S. Patent No. 11,278,092  are directed to a method for suppressing a disease caused by a plant pathogenic fungus, wherein said method comprises applying a composition comprising a Methylobacterium strain comprising NLS0089 (NRRL B-50933) to a plant or a plant part in an amount that provides for reduction of incidence and/or severity of disease caused by said plant pathogenic fungus in said plant, plant part, or a plant grown from the plant part relative to incidence and/or severity of disease in a control plant, control plant part, or control plant grown from the control plant part that had not received an application of said composition, wherein the plant pathogenic fungus is selected from the group consisting of a Rhizoctonia sp., a Fusarium sp., a Pythium sp., a Septoria sp., a Cercospora sp., and a Sclerotinia sp. Said composition further comprises Methylobacterium strain NLS0017 (NRRL B-50931) and/or Methylobacterium strain NLS0020 (NRRL B-50930).
The difference between the claims of the instant application and the claims of US Patent “092” is that the instant claims recite a composition and the patented claims recite a method of using a composition.  However, the disclosure of the patent teaches the claimed composition.  In view of Sun Pharm. Indus., Ltd. v. Eli Lilly & Co., 611 F.3d 1381, 95 U.S.P.Q.2d 1797 (Fed.Cir. 2010), the specification is relevant to determining the coverage of the claims, which is at the heart of the obviousness-type double patenting analysis.   Specifically, the Court stated: “where a patent features a claim directed to a compound, a court must consider the specification because the disclosed uses of the compound affect the scope of the claim for obviousness-type double patenting purposes…. Specifically, the specification's disclosure may be used to determine whether a claim "merely define[s] an obvious variation of what is earlier disclosed and claimed," "to learn the meaning of [claim] terms," and to "interpret[] the coverage of [a] claim." Id. As we recognized in Geneva, a court considering a claim to a compound must examine the patent's specification to ascertain the coverage of the claim, because a claim to a compound "[s]tanding alone . . . does not adequately disclose the patentable bounds of the invention." 349 F.3d at 1385. In examining the specification of the earlier patent, the court must consider "the compound's disclosed utility."
From this extensive overlap of subject matter, one of ordinary skill in the art would recognize that the same product is produced in US Patent (‘092).  Therefore, one of ordinary skill in the art, at the time the claimed invention was made, would have readily recognized that 1-3,8,10, 11,13 and 14 of U.S. Patent No. 11,278,092  and claims 47,50,58 and 62 in the instant application are obvious variants, and they are not patentability distinct.


     Il. Claims 47,48,50,52-54,57 and 61 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1,4,5,7-10 and 12 of U.S. Patent No. 10,945,440 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by US Patent 10,945,440 (“440“).
Instant claim 47 is directed to a  plant, plant part, or seed that is coated or partially coated with a Methylobacterium- containing composition, wherein said composition comprises a carrier and a Methylobacterium fermentation product that is essentially free of contaminating microorganisms, wherein the Methylobacterium is NLS0017 (NRRL B-50931) or a variant thereof, and wherein said variant is obtained by selection from, mutagenesis and selection of, or genetic transformation of NLS0017 (NRRL B-50931).
Claims 1,4,5,7-10 and 12 of U.S. Patent No. 10,945,440 B2 are directed to a  plant, plant part, or seed that is coated or partially coated with a Methylobacterium-containing composition, wherein said composition comprises a Methylobacterium fermentation product that is essentially free of contaminating microorganisms, wherein the Methylobacterium is selected from the group consisting of NLS0017, deposited as (NRRL B-50931) wherein the plant, plant part, or seed is a corn plant, corn plant part, or corn seed.
From this extensive overlap of subject matter, one of ordinary skill in the art would recognize that the same product is produced in US Patent (‘440).  Therefore, one of ordinary skill in the art, at the time the claimed invention was made, would have readily recognized that 1,4,5,7-10 and 12 of U.S. Patent No. 10,945,440 and claims 47,48,50,52-54,57 and 61in the instant application are obvious variants, and they are not patentability distinct.


Claim Rejections - 35 U.S.C. §101
	The following is a quotation of 35 U.S.C. §101 that form the basis for the rejections under this section made in this Office action: 
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 47-64 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
I.  As written, the claims are drawn to a plant, plant part, or seed that is coated or partially coated with a Methylobacterium-containing composition, wherein said composition comprises a Methylobacterium fermentation product that is essentially free of contaminating microorganisms, wherein the Methylobacterium is selected is NLS0017 (NRRL B- 50931).
Microibial isolate species are products of nature per se. Consequently, the claims do not embody patentable subject matter as defined in 35 U.S.C. §101. See, e.g., American Wood v. Fiber Disintegrating Co., 90 U.S. 566 (1974); American Fruit Growers v. Brogdex Co., 283 U.S. 1 (1931); Funk Brothers Seed. Co. v. Kalo Innoculant Co. 33 U.S. 127 (1948); Diamond v. Chakrabarty, 206 U.S.P.Q. 193 (1980) and according to guidance in Federal Register /Vol. 79, No. 241 /Tuesday, December 16, 2014 .  The claimed invention is not directed to patent eligible subject matter based upon an analysis with respect to the claims as a whole. This is because the claim(s) do not recite something significantly different than a judicial exception. The rationale for this determination is explained below.
Analysis: 

II. The claimed invention is a composition of matter.
III. The claim is directed to a nature-based product limitation, and/or a concept that is similar to those found by the courts to be an exception.  
1.	(A) the limitation(s) in the claim that set(s) forth or describe(s) a nature-based product is: “Methylobacterium isolate is NLS0017 (NRRL B- 50931).  
(b) This microbial species is in the natural form as they are isolates of Methylobacterium. None of the microbial species has been genetically engineered or otherwise modified from its natural form by the hand of man. Applicant cannot patent a natural species of microbe or mixtures of 5 or more natural species of microbe (see Funk Bros. Seed Co. v. Kalo Inoculant Co. 333 U.S. 127 (1948)). 
(c) Based on a comparison of the claimed nature-based product limitation to its counterpart to determine whether it does or does not exhibit markedly different characteristics as compared to the counterpart in its natural state, the nature-based product lacks markedly different characteristics (and thus is a product of nature exception) because the components produced as a result of microbial species.
IV. 	2.The claims as a whole does not amount to significantly more than the judicial exception, i.e., the product of nature, law of nature, natural phenomenon, or abstract idea because the claim is directed to a product of nature comprising a combination of component elements that occur together in nature as claimed (i.e., Methylobacterium isolate  NLS0017 (NRRL B- 50931).   Thus, there are no other elements in the claim in addition to the exception. This judicial exception is not integrated into a practical application because the claim is directed merely microbial isolates. None of the microbial isolates being place on a plant part acquires markedly different characteristics or a different function, each performs in its own natural way. There is no machine and there is no transformation. Their use in combination does not improve in any way their natural functioning, and each microbial species thus functions quite independently of the hand of man. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Indeed, it has long been well within the skill of the ordinary mechanic in the art to produce mixtures of microbial species (see Funk Bros. Seed Co. v. Kalo Inoculant Co. 333 U.S. 127 (1948)).
Claims 48,49, and 51-54 depend from claim 47 and further discloses a carrier component, an agriculturally acceptable adjuvant, excipient, or combination thereof and the limitations of claims 48,49, and 51-54 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim 50 depends from claim 47 and further discloses the concentration(s) of the claimed Methylobacterium isolate(s)  and the limitations of claim 50 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claims 55 and 56 depend from claim 47 and further discloses a that the composition further comprises a population of one or more plant beneficial microorganisms other than Methylobacterium and the limitations of claims 57 and  58 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claims 57 and  58 depend from claim 47 and further discloses that the composition further comprises a pesticide and the limitations of claims 57 and  58 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claims 59 and 61 depend from claim 47 and further discloses the intended used or expected result of using the claimed Methylobacterium isolated composition and the limitations of claims 59 and 16 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claims 60 and 63 depend  from claim 47 and further discloses  that the Methylobacterium in a hydroponic solution  and is NLS0017 (NRRL B-50931). The limitations of claims 60 and 63 not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claims 62 and 64 depend  from claim 47 and further discloses  that the plant, plant part, or seed of claim 47, wherein said plant is an agricultural crop plant. The limitations of claims 62 and 64 not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Accordingly, claims 47-64 are rejected under pre-AIA  35 U.S.C. §101.

Claim Rejections - 35 USC § 112(d)

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 63 is rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Specifically, claim 63 depends from claim 47. Claim 63 recites: “The plant, plant part, or seed of claim 47, wherein said Methylobacterium is NLS0017 (NRRL B-50931)” Claim 47 recites: “ A plant, plant part, or seed that is coated or partially coated with a Methylobacterium- containing composition, wherein said composition comprises a carrier and aMethylobacterium fermentation product that is essentially free of contaminating microorganisms, wherein the Methylobacterium is NLS0017 (NRRL B-50931) or a variant thereof…”. Thus, it cannot be said that claim 63  further limits its base claim 41.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


                                                  Conclusion
No claims are allowed.

The prior art made of record
The following document is pertinent to the claimed invention although it is not relied on because it broadly teaches the claimed invention. 
Holland et al. (WO 99/43632 , cited by Applicant in the IDS filed 8/11/21).  Holland et al. teach a method for increasing productivity of a plant by spraying Pink Pigmented Faculative Methylotroph (PPFM) on a plant (see abstract).  Holland et al. teach that PPFMs are classified as Methylobacterium spp. (see page 4, lines 11-20).  However, Holland et al. fail to teach coated plant parts or seeds with  Methylobacterium species selected from   NLS0017(NRRL B-50931)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Courtney A. Brown		
Patent Examiner	
Technology Center 1600
Group Art Unit 1617


/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617